DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balma et al. (US 2008/0314320).
Regarding Claim 1, Balma discloses a ceramic susceptor (Figures 1-6, please note that the details/features are described in different Figures in the reference, not showing certain features in all the Figures for simplicity) comprising: 
an insulating plate (150, 120, Figures 1-4) on which a high-frequency electrode is disposed(160, Figures 1-4); 
a shaft having one end connected to the insulating plate (shaft 130 having one end connected to 120, 150, Figures 3-4) and having a separation plate at the other end (comprising ring structure on the lower end of 130, Figure 3); 
a connection mount (comprising 320, 310, Figures 3-6) having an upper portion connected to the other end of the shaft (upper portion of 320 connected to the lower end of 130, Figures 3-6); 
a first rod and a second rod connected to the high-frequency electrode (comprising a first rod and a second rod of the disclosed conductors 140 connected to 160, Figures 1-2, Paragraph 6, “….a substrate support 120 joined to a support shaft 130, and conductors 140 (only one shown for simplicity) extending from the substrate support 120 through the support shaft 130”) and extending into the connection mount through the separation plate at the other end of the shaft (Figures 3-6); 
a connection member disposed in the connection mount (comprising 510, Figure 5) and connecting the first rod and the second rod extending into the connection mount to a draw-in rod (rods connected to each of 510, Figure 5, Paragraphs 6, 12, 24); and  electrically connecting the first rod, the second rod and the draw-in rod (connecting member 510 electrically connecting the first rod and the second rod in conductors 140 and lead from external power sources, Figure 5, Paragraph 24);
a cooling structure (comprising 330, 340, 350, Figures 3-5) configured to cool the connection mount (Paragraph 11, “….a chamber mount, optionally water cooled, for mounting the support shaft within a chamber”, Claims 1, 9-11), wherein the draw-in rod extends through the connection mount to the outside (Paragraphs 6, 12, 24, “…..electrical connectors 510 to electrically connect to electrical components within the support shaft 130 such as conductors 140 (FIG. 1) to external power sources”).
Regarding Claim 2, Balma discloses the ceramic susceptor of Claim 1, wherein the high-frequency electrode comprises a first high-frequency electrode and a second high-frequency electrode, and the first rod is electrically connected to the fist high-frequency electrode, and the second rod is electrically connected to the second high-frequency electrode (Paragraph 6, “….a substrate support 120 joined to a support shaft 130, and conductors 140 (only one shown for simplicity) extending from the substrate support 120 through the support shaft 130”).
Regarding Claim 3, Balma discloses the ceramic susceptor of Claim 1, further comprising a temperature sensor configured to measure temperature inside the connection mount (comprising 360, Figure 4, 540, 550, Figure 5, Paragraph 22, “….thermocouple 360 disposed through the chamber mount 310 and chamber mount insert 320, as described below with reference to FIGS. 5 and 6”, Paragraph 25, “The thermocouple 550 extends into the substrate support 120 (FIG. 1) to measure the temperature of the substrate support 120 during processing”, measured temperature of 120 coupled to the connection mount provides a corresponding measure of temperature inside the connection mount).
Regarding Claim 4, Balma discloses the ceramic susceptor of Claim 1, wherein a space between the upper portion of the connection mount and the separation plate is sealed, and wherein the connection mount comprises an inlet and an outlet for circulation of a cooling medium (inlet 330, outlet 340), and the draw-in rod is exposed outside through the sealed connection mount (Figures 5-6, Paragraphs 6, 19, 24, “…..electrical connectors 510 to electrically connect to electrical components within the support shaft 130 such as conductors 140 (FIG. 1) to external power sources”).
Regarding Claim 5, Balma discloses the ceramic susceptor, further comprising a fixing plate configured to fix the draw-in rod (comprising glass compression seal 520 shown in Figures 5-6), wherein the draw-in rod passes through the fixing plate and is exposed outside through the connection mount (Figures 5-6, Paragraph 24).
Response to Arguments
Applicant's arguments filed on 11/14/2022 have been fully considered but they are not persuasive and/or rendered moot in view of the current rejection addressing the new amended limitations.
Regarding Applicant’s arguments toward Paragraph 6 teaching of Balma and the disclosed “conductors 140”, on Page 5 of the Remarks, examiner respectfully notes that Balma specifically discloses “conductors 140”, i.e. there are more than one conductor 140, specifically that only one is shown for simplicity, and a first and a second one of the conductors 140 meets the limitations of the first rod and the second rod connected to the high frequency electrode 160 of the reference.
Regarding Applicant’s arguments toward Paragraph 7 teaching of Balma of high frequency electrode 160, examiner respectfully notes that the reference discloses the argued upon teaching in Paragraph 7 in the alternatives (using “or”, not using “and”),  “The conductive element 160 can comprise, for instance, a heating element, an RF grid, or an electrostatic electrode”. That means, as 160 comprising the high frequency electrode, a first rod and a second rod of the conductors 140 are connected to the high frequency electrode 160.
Applicant’s further arguments, on Page 5, Paragraph 3 of the Remarks are misconstrued and in response please see the response to arguments above. 
The Applicant argues, on Page 5 of the Remarks that the limitations in the claims as amended are not disclosed or suggested by Balma's plurality of conductors 140, since Balma fails to disclose multiple (i.e. two or more) conductors 140 or rods that each perform the same single function (e.g, plasma generation).
In response, examiner respectfully notes that the Claim does not recite the argued upon limitation of “… rods that each perform the same single function (e.g, plasma generation)”, only recites “a first rod and a second rod connected to the high-frequency electrode” and a first rod and second rod of conductors 140 of Balma connected to high frequency electrode 160 meets the limitation as discussed above.
Regarding Applicant’s arguments, on Page 6 of the Remarks toward the new limitation of “electrically connecting the first rod, the second rod and the draw-in rod” and Figure 5 and Paragraph 24 of Balma, examiner respectfully notes that connecting member 510 in Figure 5 of Balma electrically connecting the first rod and the second rod in conductors 140 and lead from external power sources and as described in Paragraph 24 meets the new limitation. 
Regarding Applicant’s arguments, on Page 6 of the Remarks toward dependent Claims 2-5, please see the response to arguments toward Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lingampalli et al. (US 10,147,610) discloses in Figures 4-6, a substrate support device comprising an insulating plate 302, a support shaft 306 including a separation plate at the lower end (shown in Figure 6); Lubomirsky et al. (US 2012/0103970) discloses in Figures 1-4, a heater device for substrate processing comprising an insulating plate 22, shaft 28 and connection mount 86.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 11/23/2022